
	
		III
		112th CONGRESS
		2d Session
		S. RES. 429
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Wicker (for himself,
			 Mr. Coons, Mr.
			 Cochran, Mr. Cardin,
			 Mr. Durbin, Mr.
			 Boozman, Mr. Bingaman,
			 Mr. Isakson, Mrs. Murray, Mr.
			 Kirk, Ms. Mikulski,
			 Mr. Rubio, and Mr. Lautenberg) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		
			June 20, 2012
			Reported by Mr. Kerry,
			 without amendment
		
		
			July 10, 2012
			Considered, amended, and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of World
		  Malaria Day.
	
	
		Whereas April 25th of each year is recognized
			 internationally as World Malaria Day;
		Whereas malaria is a leading cause of death and disease in
			 many developing countries, despite being completely preventable and
			 treatable;
		Whereas fighting malaria is in the national security
			 interest of the United States Government, as reducing the risk of malaria
			 protects members of the Armed Forces of the United States serving overseas in
			 malaria endemic regions, and reducing malaria deaths helps to promote stability
			 in less developed countries;
		Whereas, according to the Centers for Disease Control and
			 Prevention, 35 countries, the majority of which are in sub-Saharan Africa,
			 account for 98 percent of global malaria deaths;
		Whereas young children and pregnant women are particularly
			 vulnerable to and disproportionately affected by malaria;
		Whereas malaria greatly affects child health, as children
			 under the age of 5 account for an estimated 85 percent of malaria deaths each
			 year;
		Whereas malaria poses great risks to maternal health,
			 causing complications during delivery, anemia, and low birth weights, with
			 estimates that malaria infection causes 400,000 cases of severe maternal anemia
			 and between 75,000 and 200,000 infant deaths annually in sub-Saharan
			 Africa;
		Whereas heightened national, regional, and international
			 efforts to prevent and treat malaria over recent years have made measurable
			 progress and helped save hundreds of thousands of lives;
		Whereas the World Malaria Report 2011 by the World Health
			 Organization states that in 2011, approximately 50 percent of households in
			 sub-Saharan Africa owned at least 1 insecticide-treated mosquito net (referred
			 to in this preamble as an ITN), and household surveys indicated
			 that 96 percent of people with access to an ITN within a household actually
			 used the ITN;
		Whereas, in 2010, a total of 185,000,000 people were
			 protected by indoor residual spraying (referred to in this preamble as
			 IRS);
		Whereas the World Malaria Report 2011 further states that
			 malaria mortality rates have fallen by more than 25 percent globally, and 33
			 percent in Africa alone, since 2000;
		Whereas the World Malaria Report 2011 further states that
			 out of 99 countries with ongoing malaria transmissions, 43 countries recorded
			 decreases of more than 50 percent in the number of malaria cases between 2000
			 and 2010, and 8 other countries recorded decreases of more than 25
			 percent;
		Whereas continued national, regional, and international
			 investment in efforts to eliminate malaria, including prevention and treatment
			 efforts and the development of a vaccine to immunize children from the malaria
			 parasite, is critical in order to continue to reduce malaria deaths, prevent
			 backsliding in areas where progress has been made, and equip the United States
			 and the global community with the tools necessary to fight malaria and other
			 global health threats;
		Whereas the United States Government has played a leading
			 role in the recent progress made toward reducing the global burden of malaria,
			 particularly through the President’s Malaria Initiative (referred to in this
			 preamble as PMI) and the contribution of the United States to
			 the Global Fund to Fight AIDS, Tuberculosis, and Malaria;
		Whereas the United States Government is pursuing a
			 comprehensive approach to ending malaria deaths through PMI, the United States
			 Agency for International Development, the National Institutes of Health, the
			 Centers for Disease Control and Prevention, the Department of Defense, and the
			 private sector focused on helping partner countries to achieve major
			 improvements in overall health outcomes through advances in access to, and the
			 quality of, healthcare services in resource-poor settings; and
		Whereas PMI, recognizing the burden of malaria on many
			 partner countries, has set a target of reducing the burden of malaria by 50
			 percent for 450,000,000 people, representing 70 percent of the at-risk
			 population in Africa, by 2015: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of World Malaria Day, including the target of ending malaria
			 deaths by 2015;
			(2)recognizes the
			 importance of reducing malaria prevalence and deaths to improve overall child
			 and maternal health, especially in sub-Saharan Africa;
			(3)commends the
			 recent progress made toward reducing global malaria deaths and prevalence,
			 particularly through the efforts of the President’s Malaria Initiative and the
			 Global Fund to Fight AIDS, Tuberculosis, and Malaria;
			(4)welcomes ongoing
			 public-private partnerships to research and develop more effective and
			 affordable tools for malaria diagnosis, treatment, and vaccination;
			(5)recognizes the
			 goals to combat malaria in the Tom Lantos and Henry J. Hyde United States
			 Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization
			 Act of 2008 (Public Law 110–293; 122 Stat. 2918);
			(6)supports
			 continued leadership by the United States in bilateral, multilateral, and
			 private sector efforts to combat malaria as a critical part of the President’s
			 Global Health Initiative; and
			(7)encourages other
			 members of the international community to sustain and scale up their support
			 for and financial contributions to efforts worldwide to combat malaria.
			
